


117 HR 3725 IH: Relief and Equity for Small businesses through Tax Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3725
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Ms. Newman introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to increase the qualified business income deduction for taxpayers whose taxable income does not exceed $100,000, and for other purposes.


1.Short titleThis Act may be cited as the Relief and Equity for Small businesses through Tax Act or the REST Act.  2.Increased qualified business income deduction for certain taxpayers (a)In generalSection 199A of the Internal Revenue Code of 1986 is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection:

(h)Increased deduction for certain individuals
(1)In generalIn the case of a taxpayer whose taxable income does not exceed $100,000, subsections (a)(2) and (b) shall be applied by substituting 25 percent for 20 percent each place it appears. (2)Inflation adjustmentIn the case of any taxable year beginning after 2022, the dollar amount in paragraph (1) shall be increased by an amount equal to—
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.If any increase determined under this paragraph is not a multiple of $1,000, such increase shall be rounded to the nearest multiple of $1,000..
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  